Citation Nr: 0607053	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  05-39 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2005.  He cancelled his request for a Board 
hearing in January 2006.  In February 2006, a motion to have 
his appeal advanced on the docket was granted by the Board, 
pursuant to 38 C.F.R. § 20.900 (2005).  


FINDING OF FACT

Bilateral hearing loss and tinnitus were first shown many 
years after service, and are not due to any in-service 
events, including claimed noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran contends that he developed hearing loss and 
tinnitus due to noise exposure from weapons during service.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records are unavailable, and, 
in such cases, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions and to 
carefully consider the benefit of the doubt rule in cases 
such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); Cuevas v. Principi, 3 Vet.App.  542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant. 
See Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the 
veteran has not specifically stated that he was treated for 
hearing loss while in service; the basis of his claim is that 
he had considerable noise exposure during service, which 
caused hearing loss.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A VA examination was conducted in April 2005, and the 
examiner provided a supplemental opinion in June 2005.  At 
the examination, the veteran reported that he had been in the 
infantry during service, and had been exposed to many 
different types of weapons fire, without any hearing 
protection provided.  After service, he said he worked in 
several different occupations, including farming, aircraft 
factory, railroad repair, and assembly plant.  His job at an 
aircraft factory required him to drill holes and insert 
screws, which he said was not noisy.  He said he had to put 
different parts together by hand at the assembly plant, which 
he said was not noisy.  Similarly, he said his other jobs had 
not been noisy.  

Audiological testing revealed sensorineural hearing loss in 
both ears .  Pure tone thresholds at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz were all 40 decibels or more 
in both ears, and speech recognition scores using the 
Maryland CNC Test were 24 percent in the right ear and 60 
percent in the left ear.  Thus, the veteran currently has 
impaired hearing meeting the VA definition for hearing loss 
disability.  38 C.F.R. § 3.385. 

In the June 2005 opinion, the examiner noted that the 
veteran's current hearing thresholds were worse than the 
average level of a man his age.  Because there was no 
evidence confirming or denying hearing loss at the time of 
discharge from service, the examiner noted that it was unsure 
whether the veteran's hearing loss was present at the time of 
separation from service, or if it was due to possible 
occupational noise exposure experienced after leaving the 
service.  The examiner noted that therefore, the issue 
regarding the veteran's current hearing loss could not be 
resolved without resort to mere speculation.  The examiner 
commented that it was possible that the veteran had a hearing 
loss at separation, which was later aggravated by 
occupational noise exposure.  

There is no other medical evidence of a nexus to service.  
Moreover, there is no contemporaneous evidence of the 
presence of hearing loss until February 1996, when the 
veteran was evaluated by Dr. McIntire.  At that time, the 
veteran reported a decrease in hearing over the last year.  
The only pertinent history reported was "machine shop."  A 
1987 Social Security Administration (SSA) decision and VA 
claims for pension dated in 1987 and 1994 all note an 
occupational history of "machine shop foreman" or "machine 
operator, working foreman."  On a VA examination in April 
1994, the veteran said he had worked in a machine shop for 
about 22 years, until 1986.  

Thus, the only medical evidence expressing an opinion as to a 
nexus to service noted that it was "possible" that hearing 
loss was present in service, and aggravated by post-service 
occupational exposure.  The "possibility" of a connection 
is not sufficient to raise a reasonable doubt.  See Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that appellant's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the appellant may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the appellant's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991) (medical treatise submitted by appellant that only 
raises the possibility that there may be some relationship 
between service-connected sickle cell anemia and the 
appellant's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for cause of 
death).   

Added to this is the fact that there is no contemporaneous 
evidence of the presence of hearing loss until 1996, and at 
that time, the veteran reported a one-year history of 
diminished hearing.  The lapse of 45 years between the 
appellant's separation from service and the first treatment 
for hearing loss is evidence against the claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
although he served in an infantry unit, his occupational 
specialty was as a cook, lessening his likelihood of 
significant in-service noise exposure.  He did not have any 
foreign or combat service during his less than two years of 
active duty.  In contrast, after service, he worked for over 
20 years in a machine shop.  Although he stated, in 
connection with his current claim, that this did not involve 
any noise exposure, the Board finds the 1996 hearing 
evaluation, with the implication of noise exposure given by 
the notation of "machine shop" as the only pertinent 
history, to be more probative.  It was closer in time to his 
actual work experience in a machine shop, and was not made in 
connection with a claim for VA monetary benefits.  It is also 
significant to note that the VA examiner was unable to find 
it to be at least as likely as not that the hearing loss was 
of service onset, despite the veteran's reported history of 
no occupational noise exposure after service.  Thus, the VA 
examiner was unable to provide a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  See Hensley, 
supra.  

As for tinnitus, medical records from S. Culver, D.O., show 
that in December 1993, the veteran was seen for hypertension, 
complaining that he did not think his blood pressure 
medication was working.  He said he had insomnia, blurred 
vision, dizziness, headaches, and his ears had been ringing, 
symptoms which had taken him to the doctor when hypertension 
had initially been diagnosed.  He was switched to another 
medication, and, later in the month, it was noted that he was 
feeling better and no longer had ringing in his ears.  On the 
VA examination in April 2005, the veteran said he was unsure 
of the date and circumstances of the onset of his tinnitus.  
The tinnitus was recurrent, but not persistent.  The examiner 
stated that since the veteran was unsure of the date of onset 
of his tinnitus, an opinion regarding the etiology of the 
veteran's tinnitus could not be made without resort to 
speculation.  

Although the service medical records are not available, 
through no fault of the veteran, it must be noted that the 
record does not contain any other contemporaneous mention of 
hearing loss or tinnitus until 45 years after his discharge 
from service.  Previous claims filed with VA for pension 
benefits in 1987 and 1994 did not mention either condition.  
When first noted, in 1996, he reported noticing diminished 
hearing over the past one year.  His occupational specialty 
during his less than two years of service was cook, and after 
service, he was a machine operator for many years.  Based on 
this evidence, the VA examiner in 2005 was unable to render 
an opinion as to the likelihood that hearing loss was due to 
service, without resort to speculation, or render an opinion 
as to the etiology of tinnitus.  In view of these factors, 
the Board finds that the weight of the evidence establishes 
that the appellant's hearing loss disability was not present 
in service, or due to any noise exposure therein.  Likewise, 
the evidence demonstrates that tinnitus was not present in 
service, or due to inservice noise exposure.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt does not apply, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in February 2005, before the 
rating action on appeal.  That letter advised the claimant of 
the information necessary to substantiate his claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are fire-
related, have been conclusively determined to be unavailable, 
as certified by the Military Records Specialist in August 
2005.  The veteran was informed of this, and asked to provide 
additional information to enable further searching, in his 
February 2005 letter; he said he did not have anything more 
to submit in May 2005.  VA medical records are in the file, 
as well as private records identified by the veteran.  He 
claimed to have been evaluated at a VA facility in 1996 or 
1997 for hearing loss, but that facility did not have any 
such record, and, in any event, of record is a private 
hearing evaluation conducted in 1996.  He has not identified 
any other potentially relevant records which have not been 
obtained.  The veteran was afforded a VA examination, with 
review of the claims file and opinion as to etiology of the 
claimed conditions.  Despite the absence of service medical 
records, there is sufficient evidence of record for the Board 
to reach a decision in this case.  He cancelled his request 
for a Board hearing in January 2006, and neither he nor his 
representative asked that it be rescheduled.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


